Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 September 2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection for the newly added limitation does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

	Claim Rejections - 35 USC § 103
Claims 1-5, 7-12 are rejected under 35 U.S.C. 103 as being obvious over US 2016/0190533 A1 to Umehara et al. (previously cited by Examiner), hereinafter referred to as “UMEHARA” in view of US 2016/0149209 A1 to Jeon et al. (previously cited by Examiner) hereinafter referred to as “JEON”, and US 10,411,246 B2 to Umehara (newly cited by Examiner) hereinafter referred to as “UMEHARA(B2)” and using “Solids and Metals – Specific Gravities” (previously cited by Examiner) as an evidentiary reference.
	Regarding Claim 1, 
an electrode array (see electrode body 1 disclosed in [0023]; see further FIG 3) comprising at least a positive electrode 10, a porous insulating layer (see insulating layer 30 having ceramic particles therein forming a porous structure in [0010; 0036-0039]), and a negative electrode 20, 
the porous insulating layer being interposed therebetween the positive electrode and the negative electrode (see [0024/L12-13]), and
the porous insulating layer comprising at least a group of inorganic nanoparticles (see ceramic particles 35 being inclusive of nanoparticles by being sized 500 nm to 3000 nm as taught in [0031-0034; 0053] wherein the particle size of the ceramic particles was 0.5 µm to 3 µm; note: 0.5 µm = 500 nm; 3 µm = 3000 nm) and a group of polymer particles (see resin particles 36 in [0033-0035] being polyethylene particles), of which the group of polymer particles further consist of a plurality of polymer particles (see resin particles 36 in FIGs 4, 5; see also [0031-0040]).
	UMEHARA is not particular to each inorganic nanoparticle being dielectric however since the claim is not materially restrictive to any particular inorganic particles, UMEHARA would be expected to have sufficient dielectric quality to meet the limitations of the claim (see MPEP 2112).
	While UMEHARA teaches nonaqueous electrolyte secondary batteries as being a lithium ion secondary battery having an electrolyte between a positive and a negative electrode storing and releasing lithium ions (see [0003-0005]), which is known to include a solvent, UMEHARA is silent to as to the inclusion of a supporting salt, rather, the teachings in UMEHARA are generic to the electrode body disclosed as being for a nonaqueous electrolyte secondary battery in [0008]. 
	JEON is relied upon for its teaching of the electrolyte solution interposed therebetween the positive and negative electrodes comprising electrolyte salt dissociated in a liquid electrolyte for the purpose of improving ion conductivity of the electrolyte solution [0042; 0058; 0072]). One having skill in the art as of the effective filing date of the claimed invention would be motivated to utilize the teachings of JEON in the modification of UMEHARA in order to take advantage of the improved ion conductivity of the electrolyte solution (see JEON [0042]). 
particles 36 therein the insulating layer (see UMEHARA [0030-0044]), it would be expected for the electrolyte solution of UMEHARA to contact the inorganic nanoparticles. 
	UMEHARA is silent to teaching each inorganic nanoparticle in the group of nanoparticles being at least one selected from the group consisting of silica, barium titanate, strontium titanate, lead zirconate titanate, and potassium sodium tartrate, however, UMEHARA does teach the ceramic particles being metal oxide particles such as alumina (see [0053-0064]).
	UMEHARA(B2) is relied upon for its teaching of the inorganic oxide particles being silica as an alternative to alumina particles (see col.12/L34-40) that is similarly employed alongside a thermoplastic resin particle layer 13 being polyethylene (see col.4/L18-27). One having ordinary skill in the art as of the effective filing date of the claimed invention would recognize silica as an equivalent for the same purpose as UMEHARA(B2) teaches that while alumina is used in the described embodiment, any particles can be used as long as they are insulating inorganic oxide particles having a higher melting point that the thermoplastic resin particle layer (note, both UMEHARA in [0043; 0053-0064] and UMEHARA(B2) in col.4/L18-27 teach thermoplastic resin particles being polyethylene) and examples silica, zirconia, and titania (see MPEP 2144.06, II).
Regarding Claim 2, UMEHARA teaches the ratio of ceramic particles to resin particles as being approximately 80:20 to 79:21 (calculated volume ratio) (see the mass ratio of ceramic particles 35 to resin particles 37 being 52:48 to 50:50 in [0043] wherein the specific gravity of alumina is approximately 3.5 (an averaged valuation of the range 3.4 to 3.6 taught on P1 of “Solids and Metals – Specific Gravities”) and the specific gravity of polyethylene is approximately 0.955 (an averaged valuation of the two types of polyethylene disclosed, 0.97 and 0.94 taught on P3 of “Solids and Metals – Specific Gravities” because UMEHARA is nonspecific to the type of polyethylene used, see [0053-0054])) which lies within the claimed range of (group of inorganic nanoparticles):(group of polymer particles) being 50:50 to 95:5 (volume ratio).
	Regarding Claim 3, UMEHARA is silent to each inorganic nanoparticle being dielectric however as UMEHARA teaches the ceramic particles being alumina (see [0053-0054]), an exampled inorganic nanoparticle taught in the instant specification (see P10/L28-29-P11/L1-7; see also, UMEHARA [0031] regarding additional exampled ceramic particles that overlap the teachings in the instant specification P10/L28-29-P11/L1-7) since the claim is not materially restrictive to any particular inorganic particles, UMEHARA would be expected to have sufficient ferroelectric quality to meet the limitations of the claim (see MPEP 2112).
	Regarding Claim 4, UMEHARA teaches the porous insulating layer (see insulating layer 31) as supported on a surface of either the positive electrode and a surface of the negative electrode (see particularly first insulating layer 31 arranged in contact with the negative electrode mixture layer 22 in [0044] being included in the negative electrode 20 (see [0028-0029]).
Regarding Claim 5, as UMEHARA teaches electrode layer as comprising a current collecting layer 11 being a sheet (see [0024-0028]), which therein has thickness in addition to length and width, electrode has a three-dimensional network structure.  
	Regarding Claim 7, UMEHARA teaches the polymer particles (see resin particles being polyethylene) as having an average particle size of 1 µm to 4 µm inclusive falls within the claimed range of not smaller than 1 µm and not greater than 10 µm (see [0053-0053]; see further [0032; 0042].
	Regarding Claim 8, UMEHARA teaches the size of the ceramic particles as being 500 nm to 3000 nm (see [0031; 0053] wherein the particle size of the ceramic particles was 0.5 µm to 3 µm; note: 0.5 µm = 500 nm; 3 µm = 3000 nm). Therefore, while UMEHARA is silent to the inorganic nanoparticles having an average particle size not smaller than 1 nm and not greater than 100 nm, JEON is relied upon for its teaching of a broader range of appropriate inorganic particle size by teaching sizes from 10 nm to 10000 nm (0.01 µm = 10 nm; 10 µm = 1000 nm; see JEON [0046]) which overlaps and therefore obviates the range of 1 nm to 100 nm as claimed. One having skill in the art as of the effective filing date of the claimed invention would be motivating to utilize the teaching of JEON to modify UMEHARA because JEON teaches particle sizes within range have desirable mechanical properties and physical properties 
	Regarding Claim 9, UMEHARA teaches the polymer particles (see resin particles being polyethylene) as having an average particle size of 1 µm to 4 µm and the size of the ceramic particles as being 0.5 µm to 3 µm (see [0031; 0053]); therefore, UMEHARA teaches the average particle size of the polymer particles is greater than the average particle size of the inorganic nanoparticles.
	Regarding Claim 10, UMEHARA teaches the polymer particles (see resin particles 37) as dispersed throughout the porous insulating layer (see insulating layer 31’ in FIG 5).
	Regarding Claim 11, UMEHARA teaches insulating layer 31’ as being a particle layer by therein comprising ceramic particles 35 and resin particles 37 (see [0041]; see further, FIG 5).
	Regarding Claim 12, UMEHARA teaches the porous insulating layer comprising a mixture of inorganic nanoparticles and polymer particles (see [0040-0043], see further FIG 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenna Shulman whose telephone number is (571)272-7288.  The examiner can normally be reached on Monday - Friday 9:00AM to 5:00PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on (313) 446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 



/JENNA SHULMAN/Examiner, Art Unit 1723
/MILTON I CANO/Supervisory Patent Examiner
Art Unit 1723